FOURTH DIVISION
                                 DILLARD, C. J.,
                              RAY, P. J., and SELF, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     August 2, 2017




In the Court of Appeals of Georgia
 A17A1255. LEONE v. GRIFFIN.

      DILLARD, Chief Judge.

      In this custody dispute, Ashley David Leone appeals from the trial court’s

denial of his motion for new trial, contending that the court erred in denying his

motion without holding a hearing. For the reasons set forth infra, we reverse the trial

court’s denial of Leone’s motion for new trial and remand the case for further

proceedings consistent with this opinion.

      Leone and Melissa Griffin have one child, born in February 2014. Shortly after

the child’s birth, Leone filed a petition for legitimation. Following a lengthy hearing,

on August 26, 2015, the trial court issued a final order on legitimation and temporary

order on child custody and support, granting Leone’s petition for legitimation,

granting him visitation, and ordering him to pay child support.
      In September 2015, Leone filed a timely motion for new trial or, in the

alternative, motion for reconsideration, in which he asked the court to modify his

child-support obligation. Thereafter, on May 5, 2016, without acknowledging

Leone’s September 2015 motion, the trial court issued a final order on custody and

visitation, granting Griffin primary physical custody and incorporating the visitation

schedule from the parties’ parenting plan. In June 2016, Leone filed another timely

motion for new trial or, in the alternative, motion for reconsideration, in which he

requested that the trial court modify its custody order to award him primary physical

custody or joint physical custody, modify his child-support obligation, clarify the

parenting plan, and award him attorney fees. Leone specifically asked that the trial

court “hold a hearing” on his motion for new trial and “consider witness testimony

and documentary evidence on these issues[.]”

      On January 6, 2017, without holding a hearing, the trial court ordered that

Leone’s child-support obligation be modified, denied his request for attorney fees,

and denied his motion for new trial. Leone filed a timely application for discretionary

review, which this Court granted. This appeal follows.




                                          2
       Leone contends that the trial court erred in denying his motion for new trial

without holding a hearing. Griffin concedes that the trial court’s order denying

Leone’s motion for new trial must be reversed, and we agree.

       As our Supreme Court has made clear, “Uniform Superior Court Rule 6.3

requires a trial court to hold an oral hearing on all motions for new trial in civil cases,

unless otherwise specifically ordered by the court.”1 And if the trial court denies a

motion for new trial “without issuing an order excepting the motion from this

procedural requirement and without holding the mandatory hearing, the error will not

be deemed harmless on appeal[.]”2 Indeed, to hold otherwise would “not encourage




       1
        Brown v. Brown, 294 Ga. 475, 476 (754 SE2d 362) (2014) (citation omitted);
Kuriatnyk v. Kuriatnyk, 286 Ga. 589, 592 (2) (690 SE2d 397) (2010) (noting that “a
motion for new trial ‘shall be decided’ after an ‘oral hearing’”); see also Uniform
Superior Court Rule 6.3 (“Unless otherwise ordered by the court, all motions in civil
actions, including those for summary judgment, shall be decided by the court without
oral hearing, except motions for new trial and motions for judgment notwithstanding
the verdict.”).
       2
         Triola v. Triola, 292 Ga. 808, 808 (741 SE2d 650) (2013) (punctuation
omitted); see PHF II Buckhead LLC v. Dinku, 315 Ga. App. 76, 80 (2) (726 SE2d
569) (2012) (“[T]he appellate courts of Georgia have consistently refused to find that
the failure to hold oral argument is harmless error[.]” (punctuation omitted)).

                                            3
adherence to the Uniform Rules and would render the mandated hearing a hollow

right.”3

       Here, the trial court did not issue an order excepting Leone’s June 2016 motion

from this procedural requirement. Nevertheless, the trial court denied the motion

without holding the mandatory hearing. Thus, the trial court erred in denying Leone’s

motion for new trial.4 Accordingly, we reverse the portion of the trial court’s January

6, 2017 order denying Leone’s motion for new trial and remand the case with

direction that the court comply with Uniform Superior Court Rule 6.3 before ruling

on the motion.5

       Judgment reversed and case remanded. Ray, P. J. and Self, J., concur.




       3
      Kuriatnyk, 286 Ga. at 592 (2) (punctuation omitted); accord PHF II Buckhead
LLC, 315 Ga. App. at 80-81 (2).
       4
      Triola, 292 Ga. at 808; Kuriatnyk, 286 Ga. at 592 (2); PHF II Buckhead LLC,
315 Ga. App. at 81 (2).
       5
         See Brown, 294 Ga. at 476 (reversing and remanding with direction that the
trial court comply with Uniform Superior Court Rule 6.3); Triola, 292 Ga. at 808-09
(same); Kuriatnyk, 286 Ga. at 592 (2) (reversing and remanding with direction that
the trial court conduct a hearing on party’s motion for new trial); PHF II Buckhead
LLC, 315 Ga. App. at 80-81 (2) (same).

                                          4